 1
 2
 3
 4
 5
 6
 7
 8                          UNITED STATES DISTRICT COURT
 9                        SOUTHERN DISTRICT OF CALIFORNIA
10
11    URANNA LONGWORTH                           Case No.: 18cv2117-LAB (BGS)
      GREENE,
12
                                    Plaintiff,   ORDER PERMITTING
13                                               DEFENDANT TO WITHDRAW
      v.                                         CONSENT
14
      NANCY A BERRYHILL, Acting
15
      Commisisoner of Social Security,
16                              Defendant.
17
18         This matter was referred to Magistrate Judge Bernard Skomal for report and
19   recommendation. On June 13, Judge Skomal issued an order concerning consent
20   to magistrate judge jurisdiction over the case. Among other things, the order
21   directed Plaintiff to lodge consent forms at the Clerk’s office by July 1. The form,
22   executed only by Plaintiff and Plaintiff’s counsel, was forwarded to the undersigned
23   District Judge, and accepted for filing by discrepancy order.
24         The government has given its general consent to reference of social security
25   appeals to magistrate judges. See General Order 707. The government may,
26   however, withdraw its consent by the date the administrative record is filed. See
27   id. Here, the administrative record was filed in this case on June 10, before Plaintiff
28   had an opportunity to consent to magistrate judge jurisdiction.

                                                 1
                                                                           18cv2117-LAB (BGS)
 1        If the government wishes to withdraw its consent to magistrate judge
 2   jurisdiction, it may do so by July 11, 2019. If more time is needed to make the
 3   decision, the government should request it by ex parte motion, giving an estimate
 4   of the time required. If the government does not withdraw its consent within the
 5   time permitted, jurisdiction over the case will be transferred to Judge Skomal.
 6
 7         IT IS SO ORDERED.
 8   Dated: July 3, 2019
 9
10                                          Hon. Larry Alan Burns
                                            Chief United States District Judge
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                              2
                                                                        18cv2117-LAB (BGS)
